DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
Presented arguments filed on February 11, 2021 in response to the Non-Final Office Action mailed on November 12, 2020 have been made of record.  Claims 1 – 12 were previously cancelled. Claims 14 - 23 have been cancelled. Claims 24 - 28 are newly added. Claims 13 and 24 - 28 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 4 and 5 with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al (US 2018/0352264 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to wherein said applied deblocking filtering is based upon filtering parameters β and tc specifying a boundary filtering that is selectively modified based upon an offset of quantization parameters where said offset is based at least in part on said determined intensity information of pixels associated with said boundary, as claimed in the amended Claim 13.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 24 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (US 2018/0352264 A1) referred to as Guo hereinafter, and in view of NARROSCHKE et al. (US 2014/0233659 A1) referred to as NARROSCHKE hereinafter.	
Regarding Claim 13, Guo teaches a method of decoding video (Par, [0031] FIG. 1(c) is a functional block diagram illustrating components of a decoding terminal 150) comprising: 
(a) receiving a bitstream of encoded video (Par. [0031], the decoding terminal may include a receiver 160 to receive coded video data from the channel); 
(b) decoding said bitstream of said encoded video (Par. [0033], the decoder 172 may invert the differential coding techniques applied by the coder 142 to the coded frames); 
(c) determining a coding unit within said decoded bitstream (Par. [0050], Data representing coding parameters may be furnished to the controller 360 while data representing coded residuals (the data output by the pixel block coder 210 of FIG. 2) may be furnished to the pixel block decoder 320); 
(d) determining intensity information of pixels associated with a boundary of said coding unit (Par. [0058], determine a boundary strength value (i.e. intensity information) for pixel blocks based on coding parameters of the pixel blocks (box 510)); 
(e) applying deblocking filtering to said coding unit based at least in part on said intensity information associated with said coding unit (Par. [0067], select deblocking filter parameters, such as box 540, when BS (i.e. intensity information) is non-zero then deblocking filter is applied), wherein said applied deblocking filtering is based upon filtering parameters β and tc specifying a boundary filtering that is selectively modified (Par. [0059] the method 500 may classify activity of the pixel blocks (box 540), where several classifications are possible (i.e. selectively modified), including high activity, medium activity, and low activity, where classification may be done by comparing measure of local pixel activity to thresholds, for example thresholds determined from parameters .beta.  the t.sub.C) based upon an offset (Par. [0058], slice_beta_offset_div2 and slice_t.sub.C.sub._offset_div2 as step 520), where said offset is based at least in part on said determined intensity information of pixels associated with said boundary (Par. [0058], the method 500 may determine a boundary strength (i.e. intensity information) value for pixel blocks based on coding parameters of the pixel blocks (box 510).  The method 500 also may derive parameters .beta. and t.sub.C based on a bit depth for luma components of image data and based on quantization parameters of the pixel block and two parameters defined in coded slice data).
Guo does not specifically teach offset of quantization parameters. Therefore Guo fails to explicitly teach specifying a boundary filtering that is selectively modified based upon an offset of quantization parameters where said offset is based at least in part on said determined intensity information of pixels associated with said boundary.
specifying a boundary filtering that is selectively modified (Par. [0125], the deblocking filtering is controlled (as shown in the background section) by the parameter t.sub.c and by the parameter beta.  These parameters are used to determine the strength of filtering and/or decide whether the filtering is to be applied (i.e. selectively modified)) based upon an offset of quantization parameters (Par. [0128], a first parameter t.sub.c1 is obtained based on the quantization parameter (QP) offset by a calculated offset (tc.sub.offset) and by a first value signaled in the bitstream (tc.sub.offset, coded).  A second parameter t.sub.c2 is obtained based on the quantization parameter offset (QP) by the calculated offset (tc.sub.offset) and by a second value signaled in the bitstream (tc.sub.offset2, coded), where said offset is based at least in part on said determined intensity information of pixels associated with said boundary (Par. [0125], these parameters are used to determine the strength (i.e. intensity information) of filtering and/or decide whether the filtering is to be applied).
References Guo and NARROSCHKE are considered to be analogous art because they relate to deblocking filtering. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying offset of quantization parameters as suggested by NARROSCHKE in the invention of Guo in order to separately control the objective and subjective quality related stages of deblocking filtering separately (See NARROSCHKE, Par. [0125]).

Regarding Claims 1-12 and 14-23, they have been cancelled.

Regarding Claim 24, Guo in view of NARROSCHKE teaches Claim 13. Guo further teaches wherein the greater said offset (Par. [0058], slice_beta_offset_div2 and  results in stronger filtering (Par. [0059], Classification may be done by comparing measure of local pixel activity to thresholds, for example thresholds determined from parameters .beta.  the t.sub.C.  Then the method 500 may filter the determined number of pixels using either a normal filtering strength when medium activity classifications are applied (box 560) or a strong filtering strength when a low activity classification is applied (box 570)) than would have occurred in the absence of such said offset (Par. [0058], the method 500 may determine whether the boundary strength is zero (box 530); if so, no filtering is needed).

Regarding Claim 25, Guo in view of NARROSCHKE teaches Claim 24. Guo further teaches wherein said offset includes at least three different said offset (Fig. 5, Par. [0059], several classifications are possible, including high activity (no filtering), medium activity (normal filtering), and low activity (strong filtering)). NARROSCHKE further teaches offset of quantization parameters (Par. [0128], a first parameter t.sub.c1 is obtained based on the quantization parameter (QP) offset by a calculated offset (tc.sub.offset) and by a first value signaled in the bitstream (tc.sub.offset, coded).  A second parameter t.sub.c2 is obtained based on the quantization parameter offset (QP) by the calculated offset (tc.sub.offset) and by a second value signaled in the bitstream (tc.sub.offset2, coded). It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying offset of quantization parameters as suggested by NARROSCHKE in the invention of Guo in order to separately control the objective and subjective quality related stages of deblocking filtering separately (See NARROSCHKE, Par. [0125]).


Regarding Claim 26, Guo in view of NARROSCHKE teaches Claim 25. Guo further teaches wherein applied deblocking filtering is further based upon a clipping (Par. [0064], to select deblocking filter parameters, such as box 520, parameters .beta.  and t.sub.C may be determined tables and indices into the tables.  The index B of .beta.-table is derived as: B=Clip (0,51,qp+(slice_beta_offset_div2&lt;&lt;1)) (Eq.  1)).

Regarding Claim 27, Guo in view of NARROSCHKE teaches Claim 26. Guo further teaches wherein said clipping is based upon one of said filtering parameters Par. [0064], to select deblocking filter parameters, such as box 520, parameters .beta.  and t.sub.C may be determined tables and indices into the tables.  The index B of .beta.-table is derived as: B=Clip (0,51,qp+(slice_beta_offset_div2&lt;&lt;1)) (Eq.  1)).

Regarding Claim 28, Guo in view of NARROSCHKE teaches Claim 26. Guo further teaches wherein said clipping is based upon said quantization parameters (Par. [0064], B=Clip(0,51,qp+(slice_beta_offset_div2&lt;&lt;1)) (Eq.  1). where qp is derived from the quantization parameters of two neighboring blocks).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425